FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                         MAY 12, 2022
                                                                  STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 97

LeRoy Kenneth Wheeler,                             Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                         Nos. 20220024-20220026

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Donald Hager, Judge.

AFFIRMED.

Per Curiam.

LeRoy K. Wheeler, Bismarck, ND, petitioner and appellant.

Justine S. Hesselbart, Grand Forks, ND, for respondent and appellee.
                             Wheeler v. State
                          Nos. 20220024-20220026

Per Curiam.

[¶1] LeRoy Wheeler appeals from a district court’s N.D. Sup. Ct. Admin. R.
58 vexatious litigant pre-filing order. The district court found Wheeler is a
vexatious litigant after reviewing Wheeler’s lengthy history of filing
unsuccessful pro-se litigation. The court’s order prohibits Wheeler from filing
any new pro-se litigation without obtaining leave of a judge in the district
where he proposes to file. Wheeler argues the order violates his constitutional
rights and the judge who issued the order was biased against him. He also
asserts he should have received a hearing.

[¶2] The issuance of an N.D. Sup. Ct. Admin. R. 58 pre-filing order is
discretionary. Matter of Emelia Hirsch Trust, 2017 ND 291, ¶ 8, 904 N.W.2d
740. Whether to grant a hearing after receiving a response to a proposed pre-
filing order is also a matter of discretion. N.D. Sup. Ct. Admin. R. 58(5). We
review decisions on discretionary matters for an abuse of discretion. Emelia
Hirsch Trust, at ¶ 8. Based on our review of the record, we conclude the district
court did not abuse its discretion. We are not persuaded by Wheeler’s
constitutional claims or his allegations of bias. See Hale v. State, 2012 ND 148,
¶ 12, 818 N.W.2d 684 (holding a party making a constitutional claim must
provide persuasive authority and reasoning, and this Court will not consider
arguments not adequately articulated, supported, and briefed). See also Lucas
v. Riverside Park Condos. Unit Owners Ass’n, 2009 ND 217, ¶ 12, 776 N.W.2d
801 (adverse rulings alone are not evidence of bias). We summarily affirm
under N.D.R.App.P. 35.1(a)(4) and (7).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1